IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LESTER KNIGHTEN,                                  )
                                                  )
               Petitioner,                        )
                                                  )   Case No. 13 C 7114
       v.                                         )
                                                  )   Judge John Z. Lee
UNITED STATES PAROLE                              )
COMMISSION, and UNITED STATES                     )
NAVY CLEMENCY AND PAROLE                          )
BOARD,                                            )
                                                  )
               Respondents.                       )


                          MEMORANDUM OPINION AND ORDER

       Petitioner Lester Knighten (“Petitioner”), proceeding pro se, has filed a motion for a writ

of mandamus seeking habeas relief under 28 U.S.C. § 2241. In 1996, Petitioner was convicted

by court-martial. He is currently serving his sentence on parole, and he contends that the United

States Parole Commission (“USPC”) has improperly refused to terminate his term of parole

early. Respondents the USPC and the Naval Clemency and Parole Board (“NCPB”) have filed a

motion to dismiss for lack of jurisdiction under 28 U.S.C. § 2241(a). For the reasons set forth

herein, the Court finds that it does not have jurisdiction to consider Petitioner’s request for

habeas relief and sua sponte transfers this case to the United States District Court for the District

of Columbia for further proceedings.

                                       Factual Background

       In 1996, Petitioner Lester Knighten was convicted by the Navy General Court-Martial

under the Uniform Code of Military Justice and sentenced to twenty years’ imprisonment for the

rape of a twelve-year-old minor and other crimes. See Mot. Writ of Mandamus at 2; Mem. Supp.
Defs.’ Mot. Dismiss, Ex. C, Sentence Monitoring Computation Data. His conviction was later

affirmed by the Navy-Marine Corps Court of Criminal of Appeals. See Mem. Supp. Defs.’ Mot.

Dismiss, Ex. B, Supplemental General Court-Martial Order No. 9-00. On December 4, 2006,

after serving a period of incarceration, Petitioner was released on parole.       Mot. Writ of

Mandamus at 2. Petitioner’s full term of parole will expire in 2016. Mem. Supp. Defs.’ Mot.

Dismiss, Ex. C. Petitioner, however, seeks early termination of his parole, and in 2011 requested

that the USPC grant such early termination. Mot. Writ of Mandamus at 3. That request was

denied. Id.

       Now challenging the USPC’s denial of his request for early termination, Petitioner has

filed this motion for a writ of mandamus, through which he seeks relief under 28 U.S.C. § 2241,

the federal habeas statute. He seeks alternative relief under the Administrative Procedure Act, 5

U.S.C. § 500 et seq.    See Mot. Writ of Mandamus at 10–11.          The Court now considers

Respondents’ motion to dismiss for lack of jurisdiction under 28 U.S.C. § 2241.

                                         Standard of Review

       When a court reviews a motion to dismiss a complaint filed by a pro se litigant, the

complaint is “to be liberally construed and not held to the stringent standards expected of

pleadings drafted by lawyers.” McCormick v. City of Chicago, 230 F.3d 319, 325 (7th Cir.

2000). Additionally, upon review of a motion to dismiss for lack of jurisdiction, a court may

consider materials outside of the pleadings. See Continental Cas. Co. v. Am. Nat’l Ins. Co., 417
F.3d 727, 733 (7th Cir. 2005); Alicea-Hernandez v. Catholic Bishop of Chi., 320 F.3d 698, 701

(7th Cir. 2003). Bearing these standards in mind, the Court considers whether it has jurisdiction

over this case.




                                               2
                                            Discussion

       As a preliminary matter, although Petitioner has titled his complaint as a motion for a

writ of mandamus, it is in essence a petition for a writ of habeas corpus, because Petitioner has

expressly stated that he “seeks relief under 28 U.S.C. § 2241,” the federal habeas statute. See

Pet.’s Mot. Issuance of a Writ of Mandamus at 4. Moreover, in the body of his motion,

Petitioner himself refers to the motion as a “petition for a writ of habeas corpus.” Mot. Writ of

Mandamus at 10. The Court will therefore treat the motion as a petition for a writ of habeas

corpus in all regards. See Clayton v. United States Army, 2009 WL 4159260, at *1 (W.D. Ky.

2009) (recharacterizing a pro se military prisoner’s petition for a writ of mandamus as a writ for

habeas corpus); see also Monk v. Secretary of the Navy, 793 F.2d 364 (D.C. Cir. 1986)

(recharacterizing a civil action as a habeas petition when the substance of the action was a

request for habeas relief).

       The judicial power to grant a writ of habeas corpus is governed by 28 U.S.C. § 2241,

which may be used to challenge continuation of parole. Valona v. United States, 138 F.3d 693,

695 (7th Cir. 1998). Section 2241 provides that “[w]rits of habeas corpus may be granted by the

Supreme Court, any justice thereof, the district courts and any circuit judge within their

respective jurisdictions.” 28 U.S.C. § 2241(a). A district court has “jurisdiction” within the

meaning of 28 U.S.C. § 2241(a) only if the petitioner’s custodian is within the court’s territorial

jurisdiction. See Braden v. 30th Judicial Circuit Court of Ky., 410 U.S. 484, 495 (1973). As the

jurisdiction referred to in § 2241(a) is a matter of “territorial jurisdiction,” it is essentially a

matter of proper venue, rather than an issue of subject-matter jurisdiction. See Moore v. Padilla,

368 F.3d 757, 759–60 (7th Cir. 2004).




                                                 3
       Because the jurisdictional requirement of 28 U.S.C. § 2241 turns on the location of

Petitioner’s “custodian,” the key issue here is whether Petitioner’s custodian is the USPC, which

has a supervisory office located within the territorial jurisdiction of this Court, or the NCPB,

which does not. In identifying the custodian of a petitioner in physical custody, courts require

the petitioner to “name his warden as respondent and file the petition in the district of

confinement.” Rumsfeld v. Padilla, 542 U.S. 426, 447 (2004). “This rule, derived from the

terms of the habeas statute, serves the important purpose of preventing forum shopping by

habeas petitioners. Without it, a prisoner could name a high-level supervisory official as

respondent and then sue that person wherever he is amenable to long-arm jurisdiction. The result

would be rampant forum shopping, district courts with overlapping jurisdiction, and the very

inconvenience, expense, and embarrassment Congress sought to avoid when it added the

jurisdiction limitation.” Id. When a petitioner is on parole, however, his custodian is the parole

board, which has the authority to impose conditions on his release. See Jones v. Cunningham,

371 U.S. 236, 243 (1963). Thus, the geographical location of the parole board determines which

judicial district has jurisdiction of a given parolee’s habeas petition under 28 U.S.C. § 2241, and

the parolee’s actual residence is irrelevant. Id. at 243–44.

       In this case, the NCPB has control over the conditions of Petitioner’s parole, whereas the

USPC merely oversees Petitioner’s parole in a supervisory capacity. The NCPB is therefore

Petitioner’s sole custodian within the meaning of 28 U.S.C. § 2241(a).              See Miller v.

Sangiacomo, No. 10-CV-169A, 2010 WL 3749065, at *3 (W.D.N.Y. Sept. 20, 2010) (reviewing

the habeas petition of a former member of the Air Force who had been convicted by general

court-martial and finding that the petitioner’s sole custodian was the Air Force Clemency and

Parole Board and not the USPC, regardless of the fact that the USPC supervised the petitioner’s



                                                 4
parole). Notably, this conclusion is consistent with the guidelines set forth in the USPC’s own

Rules and Procedures Manual. 1 See Def.’s Mem. Supp. Mot. Dismiss, Ex. G, USPC Rules and

Procedures Manual, § 2.43-04 (“If the releasee is serving a sentence under the Uniform Code of

Military Justice (UCMJ), early termination by the [USPC] is not authorized. Early termination

of a UCMJ sentence is a clemency action reserved by law to the appropriate military clemency

board.”).

        Because the NCPB, which is located in the District of Columbia, is Petitioner’s sole

custodian, the only district court with jurisdiction over this case is the United States District

Court for the District of Columbia. See Miller, 2010 WL 3749065 at *4 (finding that the only

district court with jurisdiction to hear the petitioner’s habeas case was the United States District

Court for the District of Maryland, where the petitioner’s custodian, the Air Force Clemency and

Parole Board, was located). “Whenever a civil action is filed in a court . . . and that court finds

that there is a want of jurisdiction, the court shall, if it is in the interest of justice, transfer such

action . . . to any other such court in which the action could have been brought at the time it was

filed or notice.” 28 U.S.C. § 1631. After such a transfer, an action “shall proceed as if it had

been filed in or noticed for the court to which it is transferred on the date upon which it was

actually filed in or noticed for the court from which it is transferred.” 28 U.S.C. § 1631.

        Because the Court lacks jurisdiction over this case under 28 U.S.C. § 2241, and because

it is in the interest of justice to transfer Petitioner’s pro se case, rather than to dismiss it outright,

the Court transfers this case under 28 U.S.C. § 1631 to the United States District Court for the

District of Columbia, the only court “in which the action . . . could have been brought at the time

1
       The Court has discretion to take judicial notice of the USPC Rules and Procedures Manual,
because it is a document of public record. See General Elec. Capital Corp. v. Lease Resolution Corp.,
128 F.3d 1074, 1080–81 (7th Cir. 1997). See also Shaw v. Lopez, No. 304-CV-787-WWE, 2004 WL
1396698, at *4 (D. Conn. June 17, 2004) (taking judicial notice of the USPC Rules and Procedures
Manual).
                                                    5
it was filed or noticed.” Cf. Miller, 2010 WL 3749065 at **4–5 (finding that transfer of a habeas

case brought by a court-martial convict challenging conditions of his parole was in the interest of

justice, and transferring the case to the district in which the petitioner’s military parole board was

located).

                                            Conclusion

       For the reasons stated herein, the Court finds that it lacks jurisdiction over this case under

28 U.S.C. § 2241, and the Clerk of the Court is directed to transfer this case forthwith to the

United States District Court for the District of Columbia pursuant to 28 U.S.C. § 1631.

Defendants’ motion to dismiss [25] is stricken without prejudice. Civil case terminated.



SO ORDERED                                     ENTER: 9/16/14



                                               __________________________
                                               JOHN Z. LEE
                                               United States District Judge




                                                  6